Case 3:20-cv-01686-AJB-AGS Document 4 Filed 09/17/20 PageID.58 Page 1 of 1



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   Anton Ewing, an individual,                  Case No. 3:20-cv-01686-AJB-AGS
12                      Plaintiff,
13         v.                                     ORDER GRANTING JOINT
                                                  MOTION AND STIPULATION FOR
14   Herberg, LLC                                 DISMISSAL OF ENTIRE CASE
     a Wyoming Limited Liability Company          WITH PREJUDICE
15   doing business as Herberg
     Capital;Scott Herberg, an individual.
16
                        Defendants.
17
18
19         The parties have entered into a full settlement agreement. The Court hereby
20   DISMISSES WITH PREJUDICE this action in its entirety. Each party must bear
21   its own attorneys’ fees and costs. The Clerk of Court is instructed to close the case.
22         IT IS SO ORDERED.
23   Dated: September 16, 2020
24
25
26
27
28
